Citation Nr: 0119823	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable disability evaluation for the 
initial rating of bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to December 
1968.  He also apparently had subsequent service in the 
National Guard that included periods which would be legally 
classified as active duty for training and inactive duty for 
training following the initial service.  The veteran has 
testified that his National Guard status ended in October 
1996, when he was found not physically qualified due to 
diabetes mellitus.  He has also testified that during the 
period from 1972 until 1996 when he was a member of the 
National Guard, he was also a full time civilian employee of 
the National Guard, performing essentially the same duties in 
both capacities.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which denied service connection for a 
bilateral hearing loss and tinnitus.  In June 1997 a hearing 
officer granted service connection for bilateral hearing 
loss, which was assigned a noncompensable evaluation.  The 
veteran appealed those determinations.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
Subsequently in April 1999, the Board remanded this case to 
the RO for further development.  Thereafter, by an August 
1999 rating decision, service connection for tinnitus was 
granted and that disability was assigned a 10 percent rating.  
Therefore, that issue is no longer before the Board.  Holland 
v. Brown, 124 F.3d 42 (1997).  The RO has returned the issue 
of rating the hearing loss to the Board for further appellate 
review.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits. The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  Accordingly, the 
case is now being reviewed by the Board based on all the 
evidence of record, and all pertinent laws, regulations, and 
Court decisions. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service-connected bilateral hearing loss is manifest by a 
right ear average pure tone threshold for the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second) of 51 
decibels, with speech discrimination ability of 90 percent; 
and a left ear average pure tone threshold for the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz of 50 
decibels, with speech discrimination ability of 88 percent.


CONCLUSION OF LAW

An initial compensable disability rating for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.85, Table VI, Table VIa, Table VII, 4.86 (2000); 38 C.F.R. 
§§ 4.1-4.14, 4.85, Table VI, Table VIa, Table VII, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for an 
increased evaluation.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
no further development is necessary in order to comply with 
the VA's statutory duty to assist the veteran with the 
development of facts pertinent to his claim.  Specifically, 
the veteran has been afforded VA examinations, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service records, private medical records and VA 
clinical records and reports of examinations with relevant 
medical opinions.  The record also includes transcripts of 
testimony from a January 1998 hearing and statements from the 
veteran.  

Additionally, the veteran has been apprised of the evidence 
needed to substantiate his claim.  See the November 1997, 
August 1999 and September 1999 Supplemental Statements of the 
Case issued during the pendency of the appeal.  Accordingly, 
the VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such 
evaluations involve considerations of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  
Because the veteran has appealed from an initial award, 
consideration will be given to whether a compensable rating 
was warranted for any period of time during the pendency of 
his claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating the veteran's claim for assignment of initial 
rating, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Before specifically addressing the question of the propriety 
of the noncompensable rating assigned to the service-
connected bilateral hearing loss, the Board acknowledges that 
the schedular criteria by which audiological disabilities are 
rated changed during the pendency of the veteran's appeal.  
See 64 Fed. Reg. 25209 (May 11, 1999) (effective June 10, 
1999) codified at 38 C.F.R. §§ 4.85, 4.86 (2000). Therefore, 
adjudication of a claim regarding the initial noncompensable 
evaluation assigned for the service-connected bilateral 
hearing loss must also include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.

According to the criteria in effect prior to June 10, 1999, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 38 
C.F.R. § 4.85 (1998) established eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 were used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both pure tone averages and speech 
discrimination scores was inappropriate, Table VIa was to be 
used to assign a rating based on pure tone averages.  38 
C.F.R. § 4.85(c) (1998).

While the new schedular requirements have essentially not 
changed this mechanical application of the rating criteria 
for defective hearing, the new instructions have added 
guidance for cases which involve exceptional patterns of 
hearing impairment.  In particular, the new schedular 
criteria stipulates that when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. 
§ 4.86(a) (2000).  Additionally, when the pure tone threshold 
is 30 decibels or less at 1000 Hz, and 70 decibels or more at 
2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.   38 C.F.R. 
§ 4.86(b) (2000).  Given VA audiology results detailed below, 
the Board finds that these minor changes in the regulation do 
not affect the outcome in this case.

Because the Board must consider whether the veteran would 
qualify for a compensable rating under either set of criteria 
(the new and the old), Karnas, supra, consideration under the 
old criteria will be undertaken first.  In the present case, 
the veteran's bilateral hearing loss is currently evaluated 
at a noncompensable level of disability.

A July 1997 report of a private audiological evaluation and 
associated statement shows that the veteran had moderate high 
frequency sensorineural hearing loss bilaterally.  The 
audiological evaluation report shows a graphical display of 
findings indicating approximate values for revealed pure tone 
thresholds; no numerical values were listed.  Thus, it is not 
feasible to apply 38 C.F.R. § 4.85, Tables VI and VII (1998) 
to these results to obtain numeric designations and 
evaluations.  The report additionally shows that the veteran 
had speech discrimination scores of 80 percent correct in his 
right ear, and 84 percent correct in his left ear.  

The results of a July 1997 VA audiological examination 
include findings from audiometric testing.  The audiometric 
testing conducted at this examination revealed pure tone 
thresholds of 5, 30, 55, and 60 decibels in his right ear, 
and of 10, 25, 50, and 65 decibels in his left ear, at 1,000, 
2,000, 3,000, and 4,000 Hz, respectively.  The average of 
these thresholds was 38 (37.5) for both the right and left 
ears.  Additionally, the veteran had speech discrimination 
scores of 100 percent correct in both of his ears.  Applying 
38 C.F.R. § 4.85, Table VI (1998) to these results, the 
veteran has a numeric designation of I for both ears.  
Application of 38 C.F.R. § 4.85, Table VII (1998) does not 
result in findings that warrant an initial compensable rating 
for the veteran's service-connected bilateral hearing loss 
for any period during the claim. 

The veteran testified before the undersigned Board Member at 
a January 1998 hearing via video conference regarding the 
etiology and severity of his hearing loss and tinnitus 
disabilities.

The report of a VA audiological evaluation in July 1998 shows 
a graphic display of findings indicating approximate values 
for revealed pure tone thresholds; no numerical values were 
listed.  Thus, it is not feasible to apply 38 C.F.R. § 4.85, 
Tables VI and VII (1998) to these results to obtain a numeric 
designations and evaluations.  The report additionally shows 
that the veteran had speech discrimination scores of 92 
percent correct in both ears. 

The results of a May 1999 VA audiological examination reveal 
that the veteran had mild to moderate high frequency 
bilateral sensorineural hearing loss.  Specifically, the 
audiometric testing conducted at this examination revealed 
pure tone thresholds of 20, 45, 65, and 75 decibels in his 
right ear, and 15, 40, 65, and 80 decibels in his left ear, 
at 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  The 
average of these thresholds was 51 (51.25) for the veteran's 
right ear and 50 for his left ear.  Additionally, the veteran 
had speech discrimination scores of 90 percent correct in his 
right ear, and 88 percent correct in his left ear.  Applying 
38 C.F.R. § 4.85, Table VI (1998) to these results, the 
veteran has a numeric designation of II for his right ear and 
II for his left ear.  Application of 38 C.F.R. § 4.85, Table 
VII (1998) does not result in findings that warrant an 
initial compensable rating for the veteran's service-
connected bilateral hearing loss for any period during the 
claim.

VA clinical records show that the veteran was seen several 
times in 1998 and 1999 for treatment related to his bilateral 
hearing loss.  An August 1999 statement by a staff VA 
audiologist addressed differences in speech discrimination 
score results from VA and private evaluations.

Because a compensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is not warranted 
under the rating criteria in effect prior to June 10, 1999, 
the Board must also consider the application of the new 
rating criteria.  In this regard, the Board reiterates that, 
while the new requirements have essentially not changed the 
mechanical application of the rating criteria for defective 
hearing, the new instructions have added guidance for cases 
which involve exceptional patterns of hearing impairment.  
See 38 C.F.R. § 4.85, Table VI, Table VIa, Table VII, and § 
4.86 (2000).  Significantly, however, neither the July 1997 
nor the May 1999 VA audiological examination reports provide 
findings that the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 
decibels or more; or that the pure tone threshold is 30 
decibels or less at 1000 Hertz, or 70 decibels or more at 
2000 Hz.  Consequently, a determination by the rating 
specialist of the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa (whichever 
results in the higher numeral) is not appropriate.  See 38 
C.F.R. § 4.86 (2000).

The claims folder contains no additional post-service medical 
records which reflect recent treatment or examination for 
hearing loss other than the VA medical records discussed 
above.  These records do not contain findings which would 
change the result determined above.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the veteran's claim of entitlement to an initial compensable 
disability rating for his service-connected bilateral hearing 
loss.  In addition, the Board finds that a compensable rating 
for the veteran's bilateral hearing loss is not warranted at 
any time during the current appeal; as there has been no 
significant increase at any time during the claim, a 
"staged" rating for different periods of time is not 
warranted.  See Fenderson, supra.


ORDER

Entitlement to an initial assignment of a compensable rating 
for bilateral hearing loss is not established.  The appeal is 
denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

